Citation Nr: 0819359	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-17 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an extra-schedular rating in excess of 20 
percent for a hearing loss disability, left ear, pursuant to 
38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1976 to 
January 1977.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2006.  A transcript of 
that hearing is associated with the claims file.

In August 2006, the Board remanded this case to the RO for 
further development.

In an April 2007 decision, the Board determined that 
entitlement to a schedular rating in excess of 10 percent for 
a hearing loss disability, left ear, was not warranted.  
Further discussion of whether the veteran is entitled to an 
increased rating on a schedular basis for such disability 
will not be discussed here, because the Board's April 2007 
decision as to that issue is final.

At the time of the Board's decision in April 2007, the case 
was also remanded to the RO (via the Appeals Management 
Center (AMC) in Washington, DC) for development and a 
determination as to whether the issue of entitlement to an 
increased rating for a hearing loss disability, left ear, 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1).

In September 2007, an extra-schedular evaluation was 
conducted by the Director of Compensation and Pension 
Services for the veteran's service-connected left ear hearing 
loss.

In a January 2008 rating decision, the AMC granted 
entitlement to an increased rating on an extra-schedular 
basis pursuant to 38 C.F.R. § 3.321(b)(1) for a hearing loss 
disability, left ear, and assigned a 20 percent rating, 
effective December 9, 2002.

The appeal for a higher extra-schedular evaluation remains 
before the Board, because the disability rating of 20 percent 
remains less than the maximum available benefit awardable.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The evidence of record does not show that the veteran's left 
ear hearing loss presents such an exceptional or unusual 
disability picture so as to more nearly approximate the 
criteria for an extra-schedular rating in excess of 20 
percent.


CONCLUSION OF LAW

The criteria for an extra-schedular rating in excess of 20 
percent for a hearing loss disability, left ear, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321(b)(1) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in February 2003, prior to the 
adjudication of his claim in the July 2003 rating decision at 
issue.  Additional VCAA letters were sent to the veteran in 
June 2005 and September 2006.  His claim was readjudicated in 
a March 2005 Statement of the Case, an October 2006 
Supplemental Statement of the Case (SSOC), and a January 2008 
SSOC.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, September 2006, October 2006, and January 2008, 
including as it relates to the downstream disability rating 
and effective date elements of his claim.

The Board is aware of the recent decision regarding proper 
notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The Board finds, however, that as this case involves 
evaluating an extra-schedular rating rather than an increased 
schedular rating, notice in compliance with Vazquez-Flores is 
not necessary here.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA medical records, VA 
examination reports, private medical records, a statement 
from the veteran's employment supervisor, an extra-schedular 
evaluation conducted by the Director of Compensation and 
Pension Services, and statements from the veteran and his 
representative.  The veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.



Pertinent Laws and Regulations

Generally, the provisions of the rating schedule are deemed 
to represent the average impairment in earning capacity in 
civil occupations resulting from a service-connected 
disability.  38 C.F.R. § 3.321(a).  The degrees of disability 
specified under each applicable diagnostic code are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. § 
4.1.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to 38 C.F.R. § 3.321(b)(1), an extra-schedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2005); Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Analysis

The veteran's left ear hearing loss has been evaluated at a 
10 percent schedular rating since February 16, 1993.  See 38 
C.F.R. § 4.85, Diagnostic Code 6100.  The Board's April 2007 
decision denied entitlement to a higher schedular rating for 
a hearing loss disability, left ear.  The issue of 
entitlement to an extra-schedular rating, however, was 
remanded to the RO (via the AMC) for further development and 
consideration.

In September 2007, the Director of Compensation and Pension 
Services evaluated the veteran's entitlement to an extra-
schedular disability rating under 38 C.F.R. § 3.321(b)(1).  
The Director concluded that, based upon the discrepancy 
between the veteran's profound hearing loss in his service-
connected left ear and the mild hearing loss in his 
nonservice-connected right ear, combined with a working 
environment with intense background noise, entitlement to an 
extra-schedular 20 percent rating is in order for the 
veteran's service-connected left ear hearing loss.

The Board finds no basis on which to disagree with the 
Director's determination.  See 38 C.F.R. § 3.321(b)(1) 
(2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The evidence of 
record reflects that the veteran has not endured frequent 
periods of hospitalization due to his left ear hearing loss.  
Furthermore, while the Board acknowledges that the veteran 
experiences difficulties with his employment in the 
restaurant business due to his service-connected left ear 
hearing loss, the Board concludes that the increased 20 
percent extra-schedular rating, assigned by the AMC in its 
January 2008 rating decision, adequately compensates the 
veteran for such difficulties resulting from his left ear 
hearing loss.

Therefore, the current state of the record reflects no 
evidence of frequent hospitalization or marked impact on the 
veteran's employability beyond that already contemplated in 
the increased 20 percent extra-schedular rating for a hearing 
loss disability, left ear, effective December 9, 2002.  See 
38 C.F.R. § 3.321(b)(1) (2007).

In summary, for the reasons and bases expressed above, the 
Board concludes that an extra-schedular rating in excess of 
20 percent for a hearing loss disability, left ear, is not 
warranted.  Since the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt rule 
does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an extra-schedular rating in excess of 20 
percent for a hearing loss disability, left ear, pursuant to 
38 C.F.R. § 3.321(b)(1), is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


